Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2014

                                     No. 04-14-00639-CV

                         IN THE INTEREST OF L.A., et al children,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01513
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         Appellant’s first motion for extension of time to file her brief is GRANTED. Appellant’s
brief is due on October 30, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court